PER CURIAM.
We reverse the trial court’s order dismissing Counts I through IX of Traveler’s Insurance Company’s complaint for failure to prosecute under Fla. R. Civ. P. 1420(e). Because a summary partial judgment had been entered on these counts and all issues raised therein were finally adjudicated on their merits, these counts were not subject to dismissal for lack of prosecution. Further, the summary partial judgment was under a stay of execution, which precluded its dismissal under Rule 1.420(e). Accordingly, we reverse and remand for further proceedings consistent herewith.
REVERSED and REMANDED.
FARMER, KLEIN and TAYLOR, JJ., concur.